Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are presented for examination.
Information Disclosure Statement
3. The information disclosure statements (IDS) filed 09/12/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner
Claim Objections
Claims 16, 18, 20, 21, 23, 24, 27 are objected to because of the following informalities: 
Claim 1 recites the limitation:
“distribution of semantic classification based on the obtained geometric information” in lines 7-8 should be read “distribution of the semantic classification based on an obtained geometric information”.
“updated probability distribution of semantic classification” in line 11 should be read “updated probability distribution of the semantic classification”
“a semantic classification” in the line 14 should be read “the semantic classification”
“a probability distribution of semantic classification” in line 16 should be read “the probability distribution of the semantic classification”
Claim 20 recites the limitation: 
the semantic”.
Claim 21 recites the limitation:
	“updated probability distribution of semantic” in line 6 should be read “updated probability distribution of the semantic”
Claim 24 recites the limitation:
	“semantic classification” in line 3 should be read “the semantic classification”
Claim 27 recite the limitation: 
	“geometric information about solid comprises” in line 2 should be read “ the geometric information about the solid comprises”
	“such as Z-direction” in line 10 should be read as “such as the Z-direction” 
	“such as Z-direction” in line 15 should be read as “such as the Z-direction”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 16-28), system (claim 29) and computer program product (claim 30). Thus, each of the claims falls within one 

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Step 2A: Prong 1 analysis:
The claim 1 recites:
Independent Claim 1:
-	“obtaining from the building information model” (observation),
-	“determining for each target entity” (evaluation/judgment),
-	“selecting for each target entity” (observation).
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it only recites generic computer component.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any 

Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer component to perform the claimed process of semantic classification amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Dependent claim(s) 17-30 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s-) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
Claim 17 recites:
-	“obtaining a training building information model” (observation),
Claim 20 recites:
-         “constructing for the binary relative geometric property a graph” (observation).
	Claim 21 recites :
-         “each of N binary relative geometric properties an assessment with N > 2, wherein the update data comprises for each binary relative geometric property a table, wherein an initial probability distribution is a 0-th updated probability distribution, 
	Claim 23 recites:
-          “obtaining a training building information model” (Observation)
-          “obtaining single entity training data” (Observation).
	Claim 24 recites:
-          “the single entity training data is obtained by inputting the geometric information and semantic classification” (evaluation).
	Claim 25 recites:
-         “machine learning module comprises computer executable instructions for machine learning based on gradient boosting” (generic machine learning)
	Claim 26 recites: 
-          “entity is a solid” (observation)
	Claim 28 recites:
-          “adding for each target entity” (evaluation)
-          “storing the building information model” (observation)
	Furthermore, claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Because the limitation “Computer program product for the semantic classification of an entity of a building information 
	Therefore, a broadest reasonable interpretation of claim 30 covers a transitory signal. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); MPEP 9th Ed., § 2106.I. To overcome this rejection, applicant should insert –- non-transitory — before “machine readable storage device”. Such an amendment is not considered new matter. See the “Subject Matter Eligibility of Computer Readable Media” memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 16, 17, 18, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Pub No. 20200057824– hereinafter, Yeh) in view of Wagner et al. (Pub No. 20170277951– hereinafter, Wagner) and further in view of Zang et al. (Pub No. 20150006117– hereinafter, Zang).
Regarding to claim 16, Wagner teaches computer-implemented method for the semantic classification of an entity of a building information model, the building information model comprising multiple target entities, whereby the method comprises the steps of (Wagner, [Par.0029, lines 1-7], “In particular, at least one of the first and second classification criteria might be based on at least one of geometric and semantic classification, e.g. such as a classification into at least one of regions with shadowing, e.g. with low signal to noise (SIN), regions with occlusions, regions with specific surface texture, e.g. such as very homogeneous regions such as water, and regions with vegetation. “ and [Par.0008, lines 1-5], “The models typically comprise of GIS data, in particular for creating digital terrain models (DTM), high level CAD data for buildings and infrastructure elements, and BIM data for providing the highest level of detail for building components. “):
[…]
determining for each target entity an initial probability distribution of semantic classification based on the obtained geometric information about the target entity (Wagner, Wagner, [Par.0029, line 1-7], “In particular, at least one of the ; 
However, Wagner does not teach obtaining update data; obtaining from the building information model for each target entity geometric information about the target entity; - obtaining from the building information model relative geometric information about the target entities; determining for each target entity an updated probability distribution of semantic classification based on the obtained relative geometric information, the initial probability distributions of all target entities, and the update data; and selecting for each target entity a semantic classification based on the updated probability distribution of the target entity, wherein a probability distribution of semantic classification comprises for each of a set of candidate semantic classifications a numerical probability value.
On the other hand, Yeh teaches obtaining update data (Yeh, [Par. 0023, liens 1-2], “In some examples, training data 104 includes a plurality of images of one or more buildings”);
obtaining from the building information model for each target entity geometric information about the target entity (Yeh, [Par.0023, lines 13-26], “In some examples, training data 104 includes a plurality of surfaces of one or more buildings, and a plurality of labels for each of the plurality of surfaces of the one or more buildings that specify a particular building constraint to which each of the plurality of surfaces of ;
Yeh and Wagner are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh’s method, further in view of Wagner by using a semantic classification type in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Wagner, [Par.0029], “In particular, at least one of the first and second classification criteria might be based on at least one of geometric and semantic classification, e.g. such as a classification into at least one of regions with shadowing, e.g. with low signal to noise (SIN), regions with occlusions, regions with specific surface texture, e.g. such as very homogeneous regions such as water, and regions with vegetation. Furthermore, classification might be based on statistical properties, e.g. such as noise background, particularly by means of a SIN threshold, 
However, Wager and Yeh do not teach obtaining from the building information model relative geometric information about the target entities; determining for each target entity an updated probability distribution of semantic classification based on the obtained relative geometric information, the initial probability distributions of all target entities, and the update data; and selecting for each target entity a semantic classification based on the updated probability distribution of the target entity, wherein a probability distribution of semantic classification comprises for each of a set of candidate semantic classifications a numerical probability value.
On the other hand, Zang teaches obtaining from the building information model relative geometric information about the target entities (Zang, [Par.0023, lines 3-14], “the database or training set may be updated to include the calculated roof type being analyzed. In certain embodiments, categorizing the different semantic types may include (1) being as distinguishable as possible and, at the same time, (2) being as general as possible so that each semantic type may be both descriptive and general enough to represent points with similar structure. For example, roofs usually and mainly are composed of semantic types such as: ridge, valley, edge, joint, corner, and surface. As depicted in FIG. 2, semantic types may include a top ridge, a hip joint, a convex ridge, a convex ridge corner, a shed center, and a shed flat edge.” Examiner’s note, the rigde, valley, joint or corner is considered as the relative geometric information.);
determining for each target entity an updated probability distribution of semantic classification based on the obtained relative geometric information, the initial probability distributions of all target entities, and the update data (Zang, [Par.0067, lines 1-10], “In certain embodiments, in addition to, or independent of determining a particular roof type through point type classification, the determination of a particular roof style may be based on an overall distribution of semantic parts within the roof style. In other words, each roof style may be distinguishable from the other roof styles based upon having a different proportion of each kind of semantic part type ( e.g., one particular roof style may have a distribution of 10-15% of a first semantic part type, 2-3% of a second semantic part type, 20-30% of a third semantic part type).” Furthermore, [Par.0050], “In yet other embodiments, Shape Distribution Features (SD) may be computed for the point cloud data. Shape distribution measures global geometric properties of an object by represent object's feature as probability distributions. Since shape distribution is invariant to translation, rotation, and scale, and is informative in matching objects, four features based on distribution of point's features may be implemented for point p, and its sphere bounded neighboring points Ni”);
selecting for each target entity a semantic classification based on the updated probability distribution of the target entity (Zang, [Par.0006, lines 4-10], “The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a processor, semantic type classifications for each roof data point of the selected roof data points. The method further comprises determining a roof style from the semantic type classifications.” Furthermore, [Par.0022, lines 4-10], “The embodiments may involve (1) recognizing each roof point's "semantic ,
wherein a probability distribution of semantic classification comprises for each of a set of candidate semantic classifications a numerical probability value (Zang, [Par.0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) presented in the current data sets. For example, roof styles that may be recognized include flat, shed, gable, hip, pyramid, curved, gambrel, hex, dome, L-union, T-union, and X-union-type roofs (as depicted in FIG. 1). Examiner’s note, the shapes and styles of the buildings are considered as the candidate semantic classification.).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. 

Regarding to claim 17, is being rejected for the same reason of claim 16. 
Additionally, Zang teaches [Par.0005, lines 5-15], “a computation engine comprising processing circuitry for executing a machine learning system, wherein the machine learning system is configured to apply a model, trained using images of buildings labeled with corresponding constraints for the buildings, to the one or more surfaces for the building to generate at least one of a rendering of the one or more surfaces for the building according to the constraints or building information modeling (BIM) data for the building according to the constraints, wherein the machine learning system is configured to output the at least one of the rendering or the BIM data for the building.” Examiner’s note, Zang disclose the system to generate the machine learning using the training data to apply on the Building information Model. 
Regarding to claim 18, Zang teaches Computer-implemented method according to claim 16, wherein relative geometric information about entities comprises for a binary relative geometric property an assessment (Zang, [Par.0032, lines 4-8], “Normalizing the point cloud data may keep the size and point cloud sampling rate with synthetic roof model data as similar as possible so that the size of the real data's semantic types compared with the size of a synthetic model may be ,
the assessment comprising for each pair of said entities a fulfillment value of the binary relative geometric property (Zang, [Par.0034], “In certain embodiments, the radius of the inscribed circle is determined by creating a building footprint, mapping points to a two-dimensional (2D) binary footprint image in which a pixel will be occupied ifthere is any point falling into the area of the pixel. Otherwise, the pixel is empty and will be colored as white. Morphology operation may be used to fill up small gaps within the footprint. Edge imaging of the footprint may then be generated. The center of inscribed circle may be obtained by computing distance transform of edge image using Euclidean distance. The pixel within the roof area with the largest distance is marked as the center of the largest inscribed circle.” Examiner’s note, the two dimension are considered as the fulfillment values of the binary relative geometric property.).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve 
Regarding to claim 22, Zang teaches computer-implemented method according to claim 16, wherein a binary relative geometric property is a binary reciprocal proximity property for a pair of entities, preferably being one of:- whether the entities of the pair of entities touch or intersect (Zang, [Par.0023, lines 3-12], “the database or training set may be updated to include the calculated roof type being analyzed. In certain embodiments, categorizing the different semantic types may include (1) being as distinguishable as possible and, at the same time, (2) being as general as possible so that each semantic type may be both descriptive and general enough to represent points with similar structure. For example, roofs usually and mainly are composed of semantic types such as: ridge, valley, edge, joint, corner, and surface. As depicted in FIG. 2, semantic types may include a top ridge, a hip joint, a convex ridge, a convex ridge corner, a shed center, and a shed flat edge.” Examiner’s note, the classification including variety semantic types such as ridge, valley, joint, corner, therefore, the classification is able to identify if the two point in the roof are join on intersect.);
and - whether inflated bounding boxes for each entity of the pair of entities touch or intersect (Zang, [Par.0038, lines 3-9], “In some embodiments, resolution for a specific point p may be computed as the average distance from the specific point p to all of its neighboring points within a bounding sphere. In other embodiments, resolution may be determined by computing point density within a unit bounding area, and locally, the roof presents a flat surface. For example, the point cloud may include points P=p1,p2, . . . ,Pn.” ).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a pro­cessor, semantic type classifications for each roof data point of the selected roof data points. The method further comprises determining a roof style from the semantic type classifica­tions.”).

Regarding to claim 23, Wagner teaches computer-implemented method according to claim 16, comprising the steps of:- obtaining a training building information model comprising training entities and a training semantic classification for each training entity (Wagner, [Par.0096, lines 7-14], “Typically such extraction models 5 are based on object classification algorithms, particularly based on geometric and semantic classification, and usually make use of additional input such as building footprints, GIS data for creating digital terrain models (DTM), high-level CAD data for buildings and infrastructure elements, and BIM data for providing the highest level of detail for building components.”);
obtaining from the training building information model training geometric information about each training entity (Wagner, [Par.0096, lines 7-14], “Typically such extraction models 5 are based on object classification algorithms, particularly based on geometric and semantic classification, and usually make use of additional input such as building footprints, GIS data for creating digital terrain models (DTM), high-level CAD data for buildings and infrastructure elements, and BIM data for providing the highest level of detail for building components.”);
However, Yeh and Wagner do not teach - obtaining single entity training data based on the training geometric information and training semantic classification of each training entity, wherein for each target entity the initial probability distribution of semantic classification is determined based on the obtained geometric information about the target entity and the single entity training data.
 On the other hand, Zang teaches - obtaining single entity training data based on the training geometric information and training semantic classification of each training entity, wherein for each target entity the initial probability distribution of semantic classification is determined based on the obtained geometric information about the target entity and the single entity training data (Zang, [Par.0050], “In yet other embodiments, Shape Distribution Features (SD) may be computed for the point cloud data. Shape distribution measures global geometric properties of an object by represent object's feature as probability distributions. Since shape distribution is invariant to translation, rotation, and scale, and is informative in matching objects, four features based on distribution of point's features may be implemented for point p, and its sphere bounded neighboring points Ni.” Examiner’s note, an object is considered as the singe training entity.).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a pro­cessor, semantic type 
Regarding to claim 24, Zang teaches computer-implemented method according to claim 23, wherein the single entity training data is obtained by inputting the geometric information and semantic classification of each training entity to a machine learning module (Zang, [Par.0007, lines 2-11], “In one embodiment, the apparatus comprises at least one processor and at least one memory including computer program code for one or more programs, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform: (1) receive point cloud data of a roof of a building; (2) select roof data points from the point cloud data; (3) calculate semantic type classifications for each roof data point of the selected roof data points; and ( 4) determine a roof style from the semantic type classifications.” Furthermore, [Par, 0021], “In certain embodiments, the systems, methods, and apparatuses for the roof style classification are based on machine learning using 3D point cloud data of the building roofs. The machine learning may be capable of recognizing multiple styles of roofs ( e.g., at least 5 styles, at least 10 styles, at least 15 styles, at least 20 styles, etc.) presented in the current data sets. For example, roof styles that may be recognized include flat, shed, gable, hip, pyramid, curved, gambrel, hex, dome, L-union, T-union, and X-union-type roofs (as depicted in FIG. 1).”).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.

Regarding to claim 25, Zang teaches computer-implemented method according to claim 24, wherein the machine learning module comprises computer-executable instructions for machine learning based on gradient boosting (Zang, [Par.0069, lines 1-4], “In certain embodiments, roof type classification may be determined using a machine learning algorithm such as Random forest, Decision Trees, Naive bayes, Neural networks, etc.” furthermore, see [par. 0109], “A computer program (also known as a program, software, software application, script, or code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment… A computer program can be deployed to be executed on one .
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a pro­cessor, semantic type classifications for each roof data point of the selected roof data points. The method further comprises determining a roof style from the semantic type classifica­tions.”).

Regarding to claim 26, Yeh as modified in view of Wegner and Zang teaches computer-implemented method according to claim 16, wherein an entity is a solid (Yeh, [Par.0023, lines 13-16], “In some examples, training data 104 includes a plurality of surfaces of one or more buildings, and a plurality of labels for each of the plurality of surfaces of the one or more buildings that specify a particular building constraint to which each of the plurality of surfaces of the one or more buildings belong. In some examples, training data 104 includes BIM data for a plurality of buildings.” Examiner’s note, an entity is considered as an image of the building, therefore, the entity is a solid.).
Regarding to claim 27, Zang teaches computer-implemented method according to claim 26, wherein geometric information about a solid comprises at least two geometric properties of the list comprising: a number of faces; a number of edges; a number of vertices; a volume; a dimension; a maximal dimension; three maximal dimensions in mutually orthogonal directions, such as a height, a length and a width; a ratio of two maximal dimensions in mutually orthogonal directions; a ratio of a volume of the solid and a volume of a bounding box of the solid; a largest face area; a ratio of a largest face area and another face area; an inclination of a largest face with respect to a reference direction, such as a Z-direction; a largest edge length; a ratio of a largest edge length to another edge length; an inclination of a largest edge with respect to a reference direction, such as a Z-direction; a relative vertical location of the solid with respect to a total height of the building information model; a relative size of the solid with respect to a size of the building information model; a number of planar faces; a number of cylindrical faces; a number of conical faces; a number of toroidal faces; a number of horizontal faces; a number of vertical faces; a presence of an extrusion direction; in case of presence of an extrusion direction, a shape of an extrusion profile; and an inclination to a reference direction, such as a Z-direction, of a line fitted through a horizontal face of a solid (Zang, [Par.0038], “On a mesh structure, resolution is measured by averaging the length of the edges, where shorter edges are given a higher resolution. In some embodiments, resolution for a specific point p may be computed as the average distance from the specific point p to all of its neighboring points within a bounding sphere. In other embodiments, resolution may be determined by computing point density within a unit bounding area, and locally, the roof presents a flat surface. For example, the point cloud may include points P=p1,p2, . . . ,Pn.” Examiner’s note, therefore, the point cloud data (geometric information) about the solid comprise a least two geometric properties (length of edge) and [Par.0056], “In yet other embodiments, Spin Images may be computed for the point cloud data. For example, within the bounding sphere, a spin image with 6(width)xl l(height) dimensions may be generated using the z direction as the spinning axis.”).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and 
Regarding to claims claim 28, Zang teaches computer-implemented method according to claim 16, comprising the steps of:- adding for each target entity the selected semantic classification to the building information model (Zang, [Par.0062], “The first point type classifier recognizes the semantic type of each roof point and generates output as a probability of membership to each of the point type classes (e.g., the 33 different point type classes).” Examiner’s note, therefore each roof data point (target entity) is tied with selected semantic type classification.);
and - storing the building information model comprising said added semantic classifications for the target entities on a tangible non-transitory computer- readable storage medium (Zang, [Par.0106], “In a particular non-limiting, exemplary embodiment, the computer-readable medium can include a solid state memory such as a memory card or other package that houses one or more non-volatile read-only… A digital file attachment to an e-mail or other self-contained information archive or set of archives may be considered a distribution medium that is a tangible storage medium. Accordingly, the disclosure is considered to include any one or more of a computer readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored.” Examiner’s note, all the .
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a pro­cessor, semantic type classifications for each roof data point of the selected roof data points. The method further comprises determining a roof style from the semantic type classifica­tions.”).
Regarding to claim 29, Zang teaches computer system for the semantic classification of an entity of a building information model, whereby the computer system is configured for performing the computer-implemented method according to claim 16 (Zang, [Par.0108], “In accordance with various embodiments of the present disclosure, the methods described herein may be implemented by software programs executable by a computer system. Further, in an exemplary, non-limited embodiment, implementations can include distributed processing, component/ object .
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Zang, [Par.0006], “Systems, apparatuses, and methods are provided for modeling roof styles using three-dimensional point cloud data. In one embodiment, the method comprises receiving point cloud data of a roof of a building. The method further comprises selecting roof data points from the point cloud data. The method further comprises calculating, using a pro­cessor, semantic type 
Regarding to claim 30, Zang teaches computer program product for the semantic classification of an entity of a building information model, whereby the computer program product comprises instructions which, when the computer program product is executed by a computer, cause the computer to carry out the computer-implemented method according to claim 16 (Zang, [Par.0108], “In accordance with various embodiments of the present disclosure, the methods described herein may be implemented by software programs executable by a computer system. Further, in an exemplary, non-limited embodiment, implementations can include distributed processing, component/ object distributed processing, and parallel processing. Alternatively, virtual computer system processing can be constructed to implement one or more of the methods or functionality as described herein.” And [0109] A computer program (also known as a program, software, software application, script, or code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.”).
Yeh, Wagner and Zang are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang by using a semantic classification in the .

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Pub No. 20200057824– hereinafter, Yeh) in view of Wagner et al. (Pub No. 20170277951– hereinafter, Wagner) and further in view of Zang et al. (Pub No. 20150006117– hereinafter, Zang) and further in view of Peterman et al. (Patent. No. 8694292 –hereinafter, Peterman). 
Regarding to claim 19, Yeh, as modified in view of Wagner, Zang teaches the conditional probability being the probability for a pair of entities to comprise said pair of candidate semantic classifications in case of fulfillment of the binary relative geometric property (Zang,
    PNG
    media_image1.png
    103
    557
    media_image1.png
    Greyscale
.
Examiner’s note, the pair of random two neighbors in Ni is considered as the pair of entities. To, T1 is pair of candidate semantic classification.
computer-implemented method according to claim 18, wherein the update data comprises for the binary relative geometric property a table, the table comprising for each pair of candidate semantic classifications of the set a conditional probability,
On the other hand, Peterman teaches computer-implemented method according to claim 18, wherein the update data comprises for the binary relative geometric property a table, the table comprising for each pair of candidate semantic classifications of the set a conditional probability (Peterman, [Fig.3, column 6, lines 42-54], “Also shown in FIG. 3 are probability distributions 322a, 322b, and 322c, describing the possible distribution of values for the variables represented by respective nodes 312a, 312b, and 312c. As may be seen from FIG. 3, node 312a is parent to node 312b but does not itself descend from a parent node. Thus, as previously discussed, the variable describing "Building Type" (T) represented by node 312a, can be described as marginally independent of all of its non-descendants in the 50 network, such as node 312d in local nodal environment 300, and may be represented by single-variable marginal probability distribution 322a. As shown in FIG. 3, variable T at node 312a is represented by a discrete marginal probability distribution having two possible values, To and T1” Examiner note, it can be seen at figure 3, table 322a and 322b including the binary values of a relative geometric property (theater, cafeteria).),
Yeh, Wagner, Zang and Peterman are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.

Regarding to claim 20, Peterman teaches computer-implemented method according to claim 19, comprising the steps of N:- constructing for the binary relative geometric property a graph, the graph comprising nodes and edges, each node representing a target entity, each edge connecting a pair of nodes,  each edge representing fulfillment of the binary relative geometric property for the target entities represented by the pair of nodes connected by the edge (Peterman, [Column 4, lines 39-45], “According to the embodiment of FIG. 2, interaction net-work 200 is to be utilized for estimating energy use by a building. Thus, the nodes of interaction network 200, represented by nodes 202a, 202b, and 202c, correspond to ;
wherein for each target entity the updated probability distribution of semantic classification is determined via a Bayesian network technique based on the graph, the initial probability distributions of all target entities, and the table of the binary relative geometric property (Peterman, [Column 5, lines 18-28], “When the interaction network comprises a Bayesian network, for example, one method for determining whether two nodes are conditionally independent is known as the Bayes Ball algorithm, as is known in the art. As a result, in a Bayesian network, the distribution governing each node can be expressed as a conditional probability distribution with a probability density given as a function of its parents. As noted previously, because a given node's value may also be used to determine the distribution of its descendant .
Yeh, Wagner, Zang and Peterman are analogous in arts because they have the same filed of endeavor of using a machine learning to classify the building information data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yeh and Wagner’s method, further in view of Zang and Peterman				 by using a semantic classification in the machine learning train on the building information model. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Peterman, [column 6, lines 42-52], “shown in FIG. 3 are probability distributions 322a, 322b, and 322c, describing the possible distribution of values for the variables represented by respective nodes 312a, 312b, 45 and 312c. As may be seen from FIG. 3, node 312a is parent to node 312b but does not itself descend from a parent node. Thus, as previously discussed, the variable describing "Building Type" (T) represented by node 312a, can be described as marginally independent of all of its non-descendants in the network, such as node 312d in local nodal environment 300, and may be represented by single-variable marginal probability distribution 322a.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T./
Examiner, Art Unit 2126
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184